Third District Court of Appeal
                              State of Florida

                    Opinion filed September 30, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D22-1387
                       Lower Tribunal No. 22-0163
                          ________________


                            N. I. Nitof, Inc.,
                                Petitioner,

                                    vs.

       Unknown Heirs of Cecile McCartney, deceased,
                               Respondent.


    A Case of Original Jurisdiction – Prohibition.

    Rafael M. Rojas, P.A., and Rafael M. Rojas, for petitioner.

    Law Office of Attorney Ovide Val, and Ovide Val, for respondent.


Before SCALES, MILLER, and GORDO, JJ.

    MILLER, J.
      Petitioner, N.I. Nitof, Inc., seeks a writ of prohibition to prevent the

assigned trial judge from further presiding over the foreclosure proceedings

pending below.        His verified disqualification motion, deemed legally

insufficient by the trial judge, alleged nothing more than adverse judicial

rulings. As we have said before, it is a “well-settled principle that the laws

governing judicial disqualification were never intended ‘to enable a

discontented litigant to oust a judge because of adverse rulings made,’” for

such rulings are reviewable otherwise. Quintas Vazquez v. Smith, 318 So.

3d 579, 579 (Fla. 3d DCA 2021) (quoting Berger v. United States, 255 U.S.

22, 31 (1921)); see also Hodges v. State, 327 So. 3d 923, 923–24 (Fla. 3d

DCA 2021). It naturally follows that a recitation of adverse rulings, without

more, is insufficient to demonstrate the requisite bias or prejudice necessary

to support disqualification. Accordingly, we conclude petition for prohibition

fails to warrant relief.

      Petition denied.




                                      2